Citation Nr: 1410343	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  04-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disorder, claimed as carpal tunnel syndrome, to include as secondary to a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from October 1982 to September 1985 and performed subsequent service with Reserve components.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma that, in pertinent part, denied service connection for arm and hand pains variously characterized as bilateral upper extremity radiculopathy and as carpal tunnel syndrome. 

In April 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The Board remanded the Veteran's case to the RO for development in January 2006, September 2009, July 2010, and September 2012.  In a September 2012 decision, the Board decision granted service connection for degenerative disease of the cervical spine; at that time, the Board remanded the Veteran's case to the RO for a medical opinion concerning whether the service-connected cervical spine disability caused or aggravated carpal tunnel syndrome. 

The record before the Board consists of paper claims files and electronic files. 

Following the RO's denial of service connection for bilateral carpal tunnel syndrome in August 2002, the Veteran submitted a notice of disagreement (NOD) specifically calling for service connection for bilateral upper extremity radiculopathy and for carpal tunnel syndrome.  This NOD raises an issue discussed in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the United States Court of Appeals for Veterans Claims (hereinafter the Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  In her original service connection claim, the Veteran expressed a desire to seek service connection for an in-service neck injury with pain in both arms.  She did not limit her claim to carpal tunnel syndrome and, indeed, she did not even mention carpal tunnel syndrome in her formal claim.  Thus, the current service connection appeal includes all upper extremity symptoms regardless of the diagnosis.  

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that bilateral carpal tunnel syndrome had its clinical onset in or is otherwise related to the Veteran's active military service.   

2.  Service connection for degenerative disease of the cervical spine is in effect.  

3.  The probative medical evidence of record relates the Veteran's bilateral upper extremity radiculopathy to her service-connected cervical disc disease disability.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in active military service, nor is it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(22), (24), 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for bilateral upper extremity radiculopathy, as proximately due to service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 101(22), (24), 1131, 1137, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.10.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the Veteran's case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA has reasonably complied with all remand orders of the Board. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the claimant was not satisfied prior to the initial unfavorable decision in August 2002.  This created a timing error.  However, the timing error was remedied by a remand and re-adjudication of the case.  Since the Court's Dingess decision in March 2006, VA issued several supplemental statements of the case that fully set forth notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim, as reasonably contemplated by the application, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to assist the Veteran in the development of her claim has also been met.  Service treatment records (STRs), all pertinent VA records, and all private records identified have been obtained, to the extent possible.  VA examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4) (2013).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and closely considered the claimant's assertions.  Notably, the December 2012 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the duties to notify and assist have been met.

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA), or injury incurred or aggravated while performing inactive duty for training (IDT), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including specified neurological disorders, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2013).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of upper extremity pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Facts

The Veteran's STRs reflect that she was sound at entry.  She had no complaint of hand, wrist, or arm pain during active service, at least until her separation examination.  A report of medical history questionnaire dated in July 1985 reflects that she checked "yes" to having a history of swollen or painful joints.  The examining physician made no specific finding relevant to this and found the Veteran's upper extremities to be normal.  

In April 1987 and June 1989, the Veteran underwent additional physical examinations for Reserve component service and, at those times, she completed medical history questionnaires indicating no relevant medical history.  Her upper extremities were found to be normal during those examinations.  

The Veteran's service personnel records reflect that she served as a medical technician during active service.  The record also reflects that she was a registered nurse after active service.  

The Veteran's original claim for benefits was received by VA in February 2002.  She reported an in-service neck injury with pain in both arms.  

A March 2000 VA report contains an assessment of neck pain with radiculopathy.  Other private medical reports note cervical disc herniation with upper extremity radiculopathy.  The Veteran submitted private medical reports that note a history of severe carpal tunnel syndrome symptoms and a right carpal tunnel release surgery in August 2000.  

In July 2000, a private orthopedic physician reported an:

IMPRESSION: [the Veteran] is somewhat difficult to assess, at least on first evaluation.  Clearly, she may be having some problems related to spinal stenosis or a disc problem or if the pain is nerve related, certainly it could be related to carpal tunnel syndrome. 

A September 2000 private treatment record notes pain and tingling in the Veteran's bilateral shoulders.

A September 2001 private treatment record describes bilateral arm pain secondary to degenerative disc disease of the cervical spine.

A private October 2002 magnetic resonance imaging study (MRI) confirmed cervical disc extrusion with radiculopathy.  

According to an October 2002 private orthopedic record, the Veteran complained of cervical spine neck pain, right greater than left side, and pain down her right upper extremity into her hand and arm and shoulder pain.  An October 2002 private operative report notes neck, shoulder and arm pain.
  
March 2005 private medical records note weakness in both the Veteran's arms.

During her April 2005 Board hearing, the Veteran testified that she served with a medical battalion during active service.  She stated that she was injured in an auto accident in June 1983 and was hospitalized for back and arm problems.  She recalled that a bilateral hand problem appeared a couple of years after active service when her employer found that she could not perform certain work with her hands.  She testified that her hands and fingers went numb and her hands swelled and added that this condition arose at the time that she left active service.  She testified that her doctor told her that these symptoms could be related to her neck disorder.

A June 2007 VA medical record shows chronic neck pain and right arm numbness.

A November 2009 VA peripheral nerves examination report reflects that the diagnoses were status post carpal tunnel release of the right hand with no residual; and, carpal tunnel syndrome of the left hand.  The physician dissociated these from active service on the basis that no carpal tunnel symptom arose during active service. 

A November 2009 VA spine examination report reflects a diagnosis of status post microdiskectomy of the cervical spine with mild degenerative changes.  The physician dissociated this from active service because of a likelihood that this was caused by a post-service motor vehicle accident in April 2001.  However, the Board observes that, because medical reports dated prior to the April 2001 neck injury clearly document cervical disc pathology, this negative nexus opinion cannot be afforded any probative weight in the matter.  This opinion is of no probative value, because it is premised on an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (to the effect that a medical opinion based upon an inaccurate factual premise has no probative value).

An October 2010 VA peripheral neuropathy examination report reflects that X-rays showed multi-level cervical spine degenerative disc disease.  Nonetheless, the examiner offered a diagnosis of chronic neck pain, status post minimally invasive procedure times 4.  The examiner explained, "X-ray does not show arthritis, neurologic function is normal."

A second October 2010 VA peripheral neuropathy examination report bearing the same date as the report mentioned above offers a diagnosis of right carpal tunnel syndrome, status post repair with normal examination.  The etiology of carpal tunnel syndrome was listed as "unknown."  Nonetheless, the examiner later dissociated carpal tunnel syndrome from any incident of military service. 

In June 2012, the Board sought an independent medical opinion addressing the etiology of any cervical spine disability.  In August 2012, a VA neurosurgeon reviewed the Veteran's medical records and then associated her cervical degenerative disease with a 1983 in-service neck injury.  

As noted above, in September 2012, the Board granted service connection for the Veteran's cervical spine degenerative disease and remanded the case to the RO for an examination and opinion addressing whether the Veteran had carpal tunnel syndrome that was caused by her service-connected cervical spine disability.  

According to a December 2012 VA examination report, a physician reviewed the pertinent medical history, examined the Veteran, and then dissociated any current carpal tunnel syndrome from active service or any service-connected neck pathology.  The examiner's rationale was that any carpal tunnel symptom first arose many years after active service and that carpal tunnel syndrome was caused by median nerve compression at the wrist-a condition that would not occur due to a neck injury.  The examiner cited to relevant medical literature consulted in forming his opinion.

However, with respect to upper extremity radiculopathy (arm pain, numbness, and weakness), the VA physician stated, "...and the left upper extremity symptoms are at least as likely as not a result of the cervical spine condition."  
Analysis

Carpal Tunnel Syndrome

From the above facts, the Board concludes that the probative medical opinions that dissociate bilateral carpal tunnel syndrome from active service outweigh the Veteran's assertions of service connection.  While all medical opinions offered are based on reasonably correct facts and are reasonably supported by rationale, the Board will place more weight on the more-qualified medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295 (a medical opinion that contains only data and conclusions is accorded no weight); 

The Board recognizes that the Veteran is a registered nurse.  However, her etiology opinion is less persuasive than that of a medical doctor because of a lack of more specialized training.  See Black v. Brown, 10 Vet. App. 279 (1997) (holding that a nurse lacked the requisite medical expertise to express a competent opinion as to the etiology of a disability); cf Goss v. Brown, 9 Vet. App. 109 (1995) (holding that a nurse possessed the requisite medical expertise to express competent medical opinions); also see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (it is the Board's duty to assess the weight to be given to the evidence). 

There is no evidence that the Veteran has the specialized medical expertise needed to render a professional opinion as to the etiology of the disability that is the subject of this appeal.  To the extent that she has provided medical opinions, the Board finds that they are outweighed by the other medical evidence of record provided by medical personnel with a greater level of training.  See Black v. Brown and Goss v. Brown, supra.

After considering all the evidence of record, including the testimony, the Board finds that the objective evidence of record is against the Veteran's claim for service connection for bilateral carpal tunnel syndrome.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between her current carpal tunnel disorder, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent she is claiming that carpal tunnel problems have persisted since service, this is inconsistent with the overall record that reflects that her carpal tunnel problems manifested after service and she is not a reliable historian.  Although the Veteran complained of having a history of swollen or painful joints in 1985 during her service examination for separation, examination of her upper extremities at that time was normal.  Nor was an upper extremity abnormality noted during 1987 and 1989 Reserve service examinations.  She has not explained why she failed to mention pertinent difficulty when examined pursuant to service requirements.

Bilateral Upper Extremity Radiculopathy

With respect to the matter of upper extremity radiculopathy, however, the outcome will be different, as the medical evidence supports the Veteran's claims and assertions.  A March 2000 VA report contains an assessment of neck pain with radiculopathy.  Other private medical reports note cervical disc herniation with upper extremity radiculopathy.  The September 2001 record reflects arm pain secondary to degenerative disc disease of the cervical spine.  An October 2002 MRI confirmed cervical disc extrusion with radiculopathy.  In April 2005, the Veteran testified that her hands and fingers went numb and her hands swelled and added that her doctor told her that these symptoms could be related to her neck disorder.  The December 2012 VA examiner associated left upper extremity radiculopathy with the service-connected cervical spine disability.  Thus, there appears to be satisfactory medical evidence of bilateral upper extremity radiculopathy secondary to the service-connected cervical degenerative disc disease.  There is no medical evidence to the contrary. 

In Sum 

After considering all the evidence of record, including the testimony, the Board finds that the probative medical evidence favors service connection for bilateral upper extremity radiculopathy as proximately due to service-connected cervical spine disability.  Resolving all doubt in the Veteran's favor, service connection for bilateral upper extremity radiculopathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.310.  Gilbert.

However, the medical opinions are against a link between the current carpal tunnel disability and service, there is no competent and credible evidence of a continuity of symptoms; nor is there other competent and credible evidence linking the current carpal tunnel disorder to service.  Thus, a clear preponderance of the objective and probative medical evidence of record is against the claim for service connection for a carpal tunnel syndrome disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral upper extremity radiculopathy is granted.  

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


